EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Zuniga on 1 February 2022.

A) Claim 24 has been amended in the following manner:
Claim 24 (Amendment): The method of claim 26, wherein the one or more hydrophobic agents comprise [[ ]] tacrolimus.

B) Claim 36 has been amended in the following manner:
Claim 36 (Amendment): The method of claim 39, wherein the liposome-forming lipids comprise sphingomyelin and the one or more hydrophobic agents comprise [[ ]] tacrolimus.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation – Metastable Liposome: With regard to the claim interpretation of the recited phrase “metastable liposome”, the examiner has addressed this issue in the prior office action on 10 October 2021, pages 5-6. As such, the explanation of the examiner’s interpretation of this claimed phrase has not been repeated here because it has already been presented previously in the file record of the instant application.
Close Prior Art: As close prior art, the examiner cites Barenholz et al. (US 2006/0198882 A1), which was cited previously in the file record of the instant application. Barenholz et al. (US 2006/0198882 A1) (hereafter referred to as Barenholz) is drawn to a method comprising production of a stable lipid assembly, as of Barenholz, title and abstract. In one embodiment, Barenholz teaches the following method, as of Barenholz, paragraph 0177, reproduced below.

    PNG
    media_image1.png
    153
    462
    media_image1.png
    Greyscale

Barenholz teaches dissolving lipids in tert-butanol, lyophilization, and rehydration with citrate buffer in the above-reproduced paragraph.
Barenholz does not teach metastable liposomes.
Also as relevant, the examiner cites Barenholz et al. (US 2006/0029655 A1), which was cited previously in the file record of the instant application. Barenholz et al. 

    PNG
    media_image2.png
    406
    403
    media_image2.png
    Greyscale

Liposome particle sizes appear to be 1-1.5 µm, as of paragraph 0143, or 1.5 µm, as of paragraph 0148.
Neither Barenholz nor Kedar, by themselves or in combination, teach or render prima facie obvious all of the limitations of the instant claims. That is because the instant claims require that the ratio of the mean diameter of the metastable liposomes at 25 °C relative to the mean diameter of the metastable liposomes at 25 °C following may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, there would not have been a motivation for the skilled artisan to have modified the composition of Barenholz in view of Kedar to have had these properties.
As an additional relevant reference, the examiner cites Chancellor et al. (US 2012/0128762 A1). Chancellor et al. (hereafter referred to as Chancellor) is drawn to sphingomyelin liposomes, as of Chancellor, title and abstract. The method used by Chancellor to form liposomes may comprise the step of lyophilization and/or freeze drying, as of Chancellor, paragraphs 0077, 0094, and 0163. Nevertheless, the liposomes made by the method of Chancellor appear to be too small to be considered to be metastable liposomes, as the term “metastable” is defined by the instant application. See Chancellor, paragraph 0095, which teaches a range of 0.2-0.4 microns (200-400 nm), and Chancellor, paragraph 0096, which teaches a maximum size of 0.5 microns (500 nm). These are smaller than the 1 micron minimum which is required by the instant application for a liposome to be metastable and by the instant claims.
As an additional relevant reference, the examiner cites Eanes et al. (Calcified Tissue International, Vol. 37, 1985, pages 390-394). Eanes et al. (hereafter referred to as Eanes) is drawn to the effect of anionic liposomes on precipitate formation in supersaturated calcium phosphate solutions, as of Eanes, page 390, title and summary. The teachings of Eanes teach the words “liposome” and “metastable.” However, what is 

    PNG
    media_image3.png
    269
    546
    media_image3.png
    Greyscale

As such, the teachings of Eanes do not indicate that the liposome itself is metastable.
Furthermore, the definition of the term “metastable” in Eanes differs from the definition of the term “metastable” as it is used in the instant application. 
Therefore, for at least these reasons, the teachings of Eanes do not read on the instant claims or render the instant claims prima facie obvious.
The examiner also notes that subject matter set forth in the reasons of allowance set forth with the notice of allowance mailed on 27 January 2020 in prior case 15/030,140 may be relevant in regard to providing a reason for allowance of the instant claims.



Terminal Disclaimer
The terminal disclaimer filed on 7 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,639,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612